Citation Nr: 0837725	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  04-09 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia, which assigned an initial evaluation of 30 percent 
for PTSD effective April 16, 2002.  The RO later increased 
the initial evaluation to 50 percent, effective April 16, 
2002.  The Board remanded the matter in April 2007 to obtain 
VA treatment records and a more current VA examination.


FINDING OF FACT

The veteran's PTSD has manifested symptoms that most nearly 
approximate occupational and social impairment, with 
deficiencies in most areas due to such symptoms as:  near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Although the veteran's 
symptoms have grown somewhat worse in severity over time, the 
Board finds that they fit within one level of the rating 
schedule during the entire period.  Thus, staged ratings are 
inappropriate.

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule of ratings for mental disorders.  38 C.F.R. § 
4.130.  Since the RO assigned a disability rating of 50 
percent, the only issue on appeal is whether a higher rating 
is warranted.  The general rating formula for mental 
disorders assigns a 70 percent rating on the basis of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100  percent rating is assigned on the basis of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
Scale score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
coworkers).  A 61 to 70 GAF Scale score indicates some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

The veteran underwent his most recent VA examination in April 
2008.  He reported psychiatric symptoms of depression, 
nightmares every night, and significant insomnia.  He was 
casually dressed and carelessly groomed.  He denied having 
delusions or hallucinations and no inappropriate behaviors 
were observed.  There was no suicidal or homicidal ideation.  
The examiner characterized the veteran's ability to maintain 
personal hygiene and other basic activities of daily life as 
minimally adequate.  He was oriented times three.  He had 
some difficulty with memory and concentration.  He had panic 
attacks occurring about twice per day, with symptoms of 
feelings of coldness, sweatiness, anxiety, and sometimes the 
urge to vomit.  Other symptoms include flashbacks two or 
three times per day, constant intrusive recollections, 
difficulty showing affection towards people, difficulty 
controlling his temper, and hypervigilance.  The veteran does 
not have a job because he feels that he would not be able to 
keep it due to his difficulty with concentration, getting 
along with other people, and his overall nervousness.  These 
difficulties also prevent him from pursuing vocational 
training.  The examiner assigned a GAF score of 45.

The veteran's first VA examination for PTSD occurred in 
September 2002.  His symptoms at that time were the same as 
during the April 2007 VA examination, although marginally 
less severe.  The September 2002 examiner noted the veteran's 
inability to maintain gainful employment.  It is not 
completely clear whether his inability to maintain employment 
was due to PTSD or because of an accident two years prior 
that necessitated the amputation of the veteran's right arm 
below the elbow and left leg below the knee.  The examiner 
also noted the veteran's lack of friends and avoidance of 
people including his grandchildren.  The September 2002 
examiner assigned a GAF score of 50.

Over the course of the veteran's VA treatment for PTSD, the 
records indicate some fluctuation in the severity of his 
symptoms.  The Board, however, finds that the veteran has 
exhibited the range of social and occupational impairment 
that locates him in the 70 percent level of the rating 
schedule.  The next higher rating of 100 percent is not 
appropriate because the veteran has not experienced 
hallucinations, delusions, or disorientation to time or 
place.  He is able to perform activities of daily living and 
maintain minimal personal hygiene.

Duties to notify and assist.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's May 2002 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
veteran that it was ultimately his responsibility to see to 
it that any records pertinent to her claims are received by 
VA.  The veteran was given the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in March 2006.  

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective dates have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  The Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  He appealed the initial evaluation assigned to his 
PTSD.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or his claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for an increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including service medical records, VA examinations, and VA 
treatment records.
.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial disability rating of 70 percent for 
PTSD is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


